Not for Publication in West's Federal Reporter
       Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                     For the First Circuit


No. 02-1223

                    MARIA DEL CARMEN MENDEZ,

                      Plaintiff, Appellant,

                               v.

                       TOGO D. WEST, JR.,
              ACTING SECRETARY OF VETERANS AFFAIRS,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                             Before

                    Cyr, Senior Circuit Judge,
                Lynch and Lipez, Circuit Judges.


     Maria Del Carmen Mendez on brief pro se.

     H.S. Garcia, United States Attorney, Miguel A. Fernandez,
Assistant U.S. Attorney, and Fidel A. Sevillano Del Rio, Assistant
U.S. Attorney, on brief for appellee.



                        February 13, 2003
          Per Curiam.     Appellant Maria Del Carmen Mendez, a

nurse at a Veterans Administration health center in Puerto

Rico, sued Togo D. West, Jr., the Acting Secretary of Veterans

Affairs, claiming employment discrimination based on a mental

disability.   The district court granted the defendant's motion

for summary judgment, and this appeal ensued.   After carefully

reviewing the record and the parties' briefs, we affirm the

district court's judgment for essentially the reasons set out

in that court's Opinion and Order, Mendez v. West, 177 F. Supp.

2d 121 (D.P.R. 2001), there being nothing to add to the

discussion contained therein.

          Affirmed.   See Local Rule 27(c).




                              -2-